DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/22/2022 has been entered.

Response to Amendment
Claims  1-2, 9-10, and 17  are amended. Claims 1-20 are presented for examination.  
Response to Arguments
In light of amendments rejection under  35 U.S.C. 103 as being unpatentable over Bapna ( US Pub: 20200202846) and further in view of Ardhanari (US Pub: 20200402625  /( Provisional App# 62/865,030) and further in view of Fan ( US Pub:  20160357855)   and rejection under 35 U.S.C. 103 as being unpatentable over Bapna ( US Pub: 20200202846) and further in view of Heckel ( US Pub 20190332658 )  and further in view of Fan ( US Pub:  20160357855)   is withdrawn. However, upon further consideration a new ground(s) of rejection been given over Bapna ( US Pub: 20200202846) and further in view of Muffat ( US Pub: 20200250139 ) and further in view of Fan ( US Pub:  20160357855)  




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bapna ( US Pub: 20200202846) and further in view of Muffat ( US Pub: 20200250139 ) and further in view of Fan ( US Pub:  20160357855)  

Regarding claim 1, Bapna teaches a  system, comprising: a processor; and a memory device that stores program code configured to be executed by the processor, the program code comprising: an embedding generator configured ( Fig 1-7)  to: receive, via a user interface, a first sentence, an identification of a first named entity in the first sentence, and an entity type associated with the first named entity ( natural language sentences, Fig 4, 6) ,  generate an embedding set that comprises one or more sentence embeddings for at least part of  first sentence( natural language embedding training, Fig 6 Para 0100-0111; ( tokens associated with entity and domain; for e.g. the restaurant is domain and name is its entity which are the tokens, Para 0004, 0055, Fig 6, Para 0100-0111, Fig 1-4)), extract one or more candidate entity values from a second sentence received by a virtual agent, mask the one or more candidate entity values in the second sentence to generate at least one masked second sentence and generate a plurality of candidate embeddings for at least part of the at least one masked second sentence ( Fig 2, input a sentence and generate plural separate outputs, Para 0089, Fig 2-5); an embedding comparer configured to: compare the one or more sentence embeddings in the embedding set with each of the plurality of candidate embeddings ( determine the value for the slot, Para 0095-0100), and an entity value extractor configured to: identify a match score of the match score set that exceeds a similarity threshold( similarity, Para 0007-0008, 0117), and extract an entity value of the entity type from the second sentence associated with the identified match score ( extract based on the magnitude of the slot values, Para 0007, 0089)
Bapna does not teach mask the first named entity identified via the user interface in the first sentence to generate a masked first sentence generate an embedding set that comprises one or more sentence embeddings for at least part of  the masked first sentence; and masking the entity  in general 
However Muffat teaches receive, via a user interface, a first sentence, an identification of a first named entity in the first sentence, and an entity type associated with the first named entity ( receive the sentences including the entity name and type, Para 0054, 0113) ,  mask the first named entity identified via the user interface in the first sentence to generate a masked first sentence ( masking the entities, Fig 8, Fig 15, Fig 6 Para  0075, 0093) generate an embedding set that comprises one or more sentence embeddings for at least part of  the masked first sentence ( encoding after masking, Para 0093-0095, Fig 8, Fig 6, Fig 4), masking entities and training (Fig 2 A, 2B fig 4 and Fig 6) 
It would have been obvious having the teachings of Bapna to further include the concept of Muffat before effective filing date to protect data and have the methods for extraction of personal data entities (entity recognition), their classification (entity classification), linking and purpose of the processing definition which is able to address the  challenges in meeting personal data protection and privacy regulations and provide further advantages in terms of data management of sensitive personal data ( Para 0005, Muffat) 
Bapna modified by Muffat does not explicitly teaches and assign a match score to each comparison to generate a match score set;
Fan teaches and assign a match score to each comparison to generate a match score set ( generating a similarity score for question/answer domain, Para 0045-0059) 
Bapna and Fan are in the same field of endeavor. It would have been obvious for Bapna to include the concept of Fan before effective filing data in order to fully consider all of the information included in both the question and the passage ( Para 0049, Fan) Serial Number: 16/543,794 Attorney Docket No.: 406978-US-NP 


Serial Number: 16/543,794 Attorney Docket No.: 406978-US-NPFiling Date: August 19, 2019Regarding claim 2, Bapna modified by Muffat and Fan as above in claim 1, teaches , wherein an embedding of the embedding set for at least part of the masked first sentence comprises a first vector representation generated by applying an embedding model to the at least part of the masked first sentence(embedding generates a vector representation, Abstract; Bapna; masked sentences, Fig 8 and Fig 15, Muffat) , and each of the plurality of candidate embeddings comprises a candidate vector representation generated by applying the embedding model to the at least part of the at least one masked second sentence ( candidate embedding fig 4, Bapna, Fig 2; embedding of the sentences, Fig 6 and Fig 8, Muffat) 
Regarding claim 3, Bapna as above in claim 2, teaches, wherein the entity value extractor is configured to extract the entity value of the entity type without retraining the embedding model ( fig 4-5, Bapna) 

Regarding claim 4, Bapna  modified by Ardhanari and  Fan as above in claim  1 teaches wherein  the plurality of candidate embeddings are generated by masking different portions of the second sentence ( tokens are generated for the slots, Para 0019-0104; Bapna; tokens/tags are aggregated to generated placeholder tags ( masking process), Para 0200, Ardhanari – support in provisional  Para 0024)  

Regarding claim 5, Bapna as above in claim 1, teaches wherein the plurality of candidate embeddings include at least one of a forward state embedding or a backward state embedding for one or more candidate entity values in the second sentence ( forward state, fig 4) 
Regarding claim 6, Bapna as above in claim 1, teaches  further comprising a slot filler configured to: identify a plurality of entity values of the entity type in the second sentence, and extract a slot value in the second sentence from among the plurality of entity values ( fig 7-8) 
Regarding claim 7, Bapna as above in claim 1, teaches , further comprising: an authoring assistor configured to: apply a language model to at least part of the first sentence to recommend at least one word span associated with the entity type; and present the at least one word span in a user interface ( fig 7-8) 
Regarding claim 8, Bapna as above in claim 1, teaches wherein the embedding set comprises a plurality of sentence embeddings generated from a plurality of tagged sentences for the entity type, and wherein the embedding comparer is configured to compare each of the plurality of sentence embeddings in the embedding set with each of the plurality of candidate embeddings (training model, Fig 6) 
Regarding claim 9, arguments analogous to claim 1, are applicable. In addition Bapna and Fan teaches a method to perform the function of the system of claim 1 (Para 0004, Bapna; Para 0004, Fan) 
Regarding claim 10, arguments analogous to claim 2, are applicable. 
Regarding claim 11, arguments analogous to claim 3, are applicable.
Regarding claim 12, arguments analogous to claim 4, are applicable.
Regarding claim 13, arguments analogous to claim 5, are applicable.
Regarding claim 14, arguments analogous to claim 6, are applicable.
Regarding claim 15, arguments analogous to claim 7, are applicable.
Regarding claim 16, arguments analogous to claim 8, are applicable.
Regarding claim 17, arguments analogous to claim 1, are applicable. In addition a computer-readable memory having computer program code recorded thereon that when executed by at least one processor causes the at least one processor to perform a method of claim 1 (computer readable media, Para 0004, computer program product, Para 0006, Fan) 
Regarding claim 18, arguments analogous to claim 4, are applicable.
Regarding claim 19, arguments analogous to claim 5, are applicable.
Regarding claim 20, arguments analogous to claim 7, are applicable.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yu: US Pub: 20190073353 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357. The examiner can normally be reached M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHA MISHRA/Primary Examiner, Art Unit 2674